EXHIBIT SECURITIES PURCHASE AGREEMENT THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of December 31, 2007, by and among C-Mark International, Inc., a South Carolina corporation, with headquarters located at 4130 E. Van Buren, Suite 325, Phoenix, AZ 85008 (the “Company”), and the Buyers listed on Schedule I attached hereto(individually, a “Buyer” or collectively “Buyers”). WITNESSETH: WHEREAS, the Company and the Buyer(s) are executing and delivering this Agreement in reliance upon an exemption from securities registration pursuant to Section 4(2) and/or Rule506 of Regulation D (“Regulation D”) as promulgated by the U.S. Securities and Exchange Commission (the “SEC”) under the
